DETAILED ACTION

Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for priority of U.S provisional application under 35 U.S.C. 119(e).





Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 17/313,072.  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step or adding an element and its function would be within the level of one of ordinary skill in the art.  It is well settled that the adding or deleting an element and its function in the present Application such as “AUTONOMOUS TRAVERSE TIRE CHANGING BOT, AUTONOMOUS TIRE CHANGING SYSTEM” and its function are an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Hence, it is obvious that the claimed combination or the more narrow claims of the patent would encompass the broader claimed combination of the claims of the instant application.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-6481083 is directed to “In an automated method for mounting a valve stem to the rim of an automotive vehicle wheel, rims are supplied in series by a conveyor to a gauging station where the location and alignment of a hole for receiving the valve stem is determined by a machine vision system. An electronic control system directs a robotic manipulator to grasp the rim, move it to a mounting station where a valve stem is retained, position the rim such that the hole is in alignment with the valve stem, and urge the rim toward the valve stem to insert the valve stem through the hole in the rim. If necessary, a power-actuated nut runner, mounted on the robotic manipulator or adjacent the mounting station, is used to tighten a nut over the valve stem to secure. As an alternative to the machine vision system, the gauging station may utilize a rotating table which rotates the wheel about its central axis, and an "electric eye" optical sensor which directs a beam of infrared light onto the rim. As the rim rotates through the beam, the presence or lack of a reflection of the light beam is used to detect the location of the hole, and rotation of the table is stopped when the hole is in alignment with the beam. A probe mounted on the gauging station may be extended to project into the hole to confirm that the hole is at the desired position and reposition the rim slightly to provide a precise positioning of the hole.”;
US-20190232737 is directed to “A stemming system is disclosed. The stemming system includes a computing device, a stemming device and an algorithm. The computing device includes data processing hardware and memory hardware in communication with the data processing hardware. The data processing hardware includes a transmitter and a receiver. The stemming device is communicatively-coupled to the computing device. The stemming device includes a base portion and a valve-engaging portion. The valve-engaging portion includes a transducer that obtains a measurement communicated to the receiver of the computing device. The measurement includes at least one physical parameter associated with installing a tire-wheel assembly valve to a wheel throughout a process of disposing the valve within a valve hole of the wheel. The algorithm is executed by a processor of the data processing hardware for analyzing a data signature associated with the measurement for determining if the valve has been adequately or inadequately installed by the stemming device.”;
Huff et al., is directed to “MOTHERSHIP — A serpentine tread/limb hybrid marsupial robot for USAR”;
Abad-Manterola et al., is directed to “Axel rover paddle wheel design, efficiency, and sinkage on deformable terrain”;
McGinn et al., is directed to “Towards the design of a new humanoid robot for domestic applications”;
Teller et al., is directed to “A voice-commandable robotic forklift working alongside humans in minimally-prepared outdoor environments”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale


			



/MCDIEUNEL MARC/Primary Examiner, Art Unit 3664